DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office filed 01/13/2021 is acknowledged.
Applicant has overcome the following rejections by cancellation of the claims: (1) the 35 U.S.C. 103 rejection of claim 5 over Achaerandio, Toledo, and Raskin has been withdrawn; (2) the 35 U.S.C. 103 rejection of claims 9, 10, and 13 over Achaerandio and Toledo has been withdrawn; and (3) the 35 U.S.C. 103 rejection of claim 14 over Achaerandio and Toledo as evidenced by Kerr has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-14
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			5, 9, 10, 13, and 14
Amended claims: 				1, 4, 6-8, 11, and 12
New claims: 					15-25
Claims currently under consideration:	1-4, 6-8, 11, 12, and 15-25
Currently rejected claims:			1-4, 6-8, 11, 12, and 15-25
Allowed claims:				None

Claim Objections
Applicant is advised that should claim 7 be found 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 8, 11, 12, 15, 16, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Lopez, F., Medina, F., Prodanov, M., Güell, C., “Oxidation of activated carbon :application to vinegar decolorization”, 2003, Journal of Colloid and Interface Science, vol. 257, pages 173-178) in view of Toledo (US 8,877,280), Masciola (US 2014/0102986), and Panel (Technical Advisory Panel, “Activated Carbon Processing”, 2002, National Organic Standards Board Technical Advisory Panel Review), as evidenced by Achaerandio (Achaerandio, I et al., "Vinegar Decolourization by Re-Activated Carbon", Food Science and Technology International, 2002, Vol. 7, No. 2, pages 1-4).
Regarding claim 1, Lopez teaches a method of treating a vinegar product (corresponding to decolor vinegar by removing phenolic compounds) (page 173, column 1, paragraphs 1-2), comprising: a continuous process using columns packed with activated carbon (page 177, column 2, paragraph 2) such as granular activated carbon (GAC) (page 177, column 2, paragraphs 1-2); and separating the GAC from the vinegar product after a specified 
However, Masciola teaches a method of removing mercury contaminants from water (Abstract) by passing the liquid through at least two columns packed with GAC which may be coal-based ([0040]).  Toledo teaches a simple buffered (corresponding to neutralized) vinegar (column 6, lines 40-41) produced by neutralizing the acetic acid and adjusting the pH by addition of un-neutralized vinegar to yield a buffered vinegar (column 7, lines 17 – 46) which can be heated to produce a concentrated buffered vinegar (column 6, lines 66-67).  Panel teaches that activated carbon is the most common method used to decolor vinegar (page 3, paragraph 3) and is used in water treatment as well (page 3, paragraph 4).  It also teaches that activated carbon is produced from a number of sources including coal (page 2, paragraph 4 under “How Made”) and treatments produce different adsorption characteristics and mixed activated carbon from a variety of sources produce specific predictable qualities (page 14, paragraph 3).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Lopez by including passing the vinegar through at least two columns packed with GAC as taught by Masciola as Lopez discloses that the vinegar is discolored using packed columns to remove phenolic compounds, which are chemicals that can be adsorbed by activated carbon similar to mercury.  This disclosure would motivate a skilled practitioner to consult an additional reference such as Masciola to develop a suitable continuous operation for decolorizing vinegar using columns which preserves the filter material and gets the most use out of the carbon due to one column functioning as 
It would have been obvious to a person of ordinary skill in the art to have modified the method of Lopez by including a simple or concentrated buffered vinegar as taught by Toledo.  Since Lopez discusses vinegar types broadly (page 173, column 1, paragraph 1), a skilled practitioner would be motivated to consult an additional reference for suitable types of vinegar in which the quality parameters will be preserved in the final product (page 1, column 1, paragraphs 1-2).
It would have been obvious for a person of ordinary skill in the art to have modified the column of Lopez to include GAC sourced from coal as taught by Panel.  Since Lopez discloses that activated carbon from different sources have varying degrees of decolorization capacity, a skilled practitioner would be motivated to consult an additional reference such as Panel in order to determine a suitable GAC that would have the adsorption capability to decolor the vinegar to the desired degree; therefore, the selection of coal as the GAC of one column renders the claim obvious.
Regarding claim 2, Toledo teaches a concentrated buffered vinegar that comprises 300 grain vinegar (column 6, lines 27-28) neutralized by a neutralizing agent (corresponding to sodium bicarbonate) (column 6, lines 40-41) and concentrated by heat (column 6, lines 66-67).  Toledo does not explicitly teach the pH of the vinegar to be adjusted to pH 5.6 but does teach the buffered vinegar as having an equimolar ratio of acetic acid to sodium acetate (column 7, lines 21-26) and that the pH of a solution with such a ratio would be 4.76 (column 4, lines 22-27).  The neutralized vinegar is presumed as having a pH of 7.  Toledo thus effectively teaches a range of pH values of from 4.76-7 depending on the 
Regarding claim 3, Toledo teaches a simple buffered vinegar that comprises 300 grain vinegar (column 6, lines 27-28) neutralized by a neutralizing agent (corresponding to sodium bicarbonate) (column 6, lines 40-41), but does not teach explicitly teach the pH of the vinegar to be adjusted to 6.0.  Toledo does teach the buffered vinegar as having an equimolar ratio of acetic acid to sodium acetate (column 7, lines 21-26) and that the pH of a solution with such a ratio would be 4.76 (column 4, lines 22-27).  The neutralized vinegar is presumed as having a pH of 7.  Toledo thus effectively teaches a range of pH values of from 4.76-7 depending on the amount of unreacted vinegar that is added back into the neutralized vinegar and such a range renders the claimed pH obvious.
Regarding claim 4, Panel teaches that activated carbon is produced from a number of sources including hardwood, grain hulls, and nut shells (page 2, paragraph 2 under “How Made”).
Regarding claim 7, Masciola teaches the two or more columns are plumbed in a series ([0040]).
Regarding claim 8, Lopez teaches the invention as disclosed above in claim 1, including the filter has a pore size of 0.45 microns (page 174, column 2, paragraph 4).  Although Lopez teaches the use of the filter in a batch process, it also discloses that filtration is used in a semicontinuous operation to remove the remaining residues of activated carbon (page 173, column 1, paragraph 3-column 2, paragraph 1).  Therefore, a skilled practitioner would readily recognize that filtration using the filter with the disclosed pore 
Regarding claim 11, Lopez teaches the invention as disclosed above in claim 1, including filtration is used in a semicontinuous operation to remove the remaining residues of activated carbon (page 173, column 1, paragraph 3-column 2, paragraph 1).  Therefore, a skilled practitioner would readily recognize that filtration can be applied to the effluent from the columns in a continuous system.  
Regarding claim 12, Lopez teaches the invention as disclosed above in claim 11, including the filter has a pore size of 0.45 microns (page 174, column 2, paragraph 4), which falls within the claimed range.  
Regarding claim 15, Masciola teaches the two or more columns are plumbed in a series ([0040]).
Regarding claim 16, Masciola teaches the two or more columns are plumbed in a series ([0040]), but does not specifically disclose the column filled with GAC to feed effluent to the column filled with GAC sourced from biomass.  However, the “selection of any order or performing process steps is prima facie obvious in the absence of new or unexpected results” See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); MPEP 2144.04.IV.C.  Since the specification does not disclose any new or unexpected results stemming from the claimed flow of effluent, the arrangement of the columns is rendered obvious.
Regarding claim 19, the prior art teaches the invention as disclosed above in claim 16, including the GAC is sourced from biomass such as hardwood (Panel, page 2, paragraph 2 under “How Made”).  It also teaches filtration is used in a semicontinuous operation to 
Regarding claim 20, Lopez teaches the invention as disclosed above in claim 16, including filtration is used in a semicontinuous operation to remove the remaining residues of activated carbon (page 173, column 1, paragraph 3-column 2, paragraph 1).  Therefore, a skilled practitioner would readily recognize that filtration can be used for the effluent from the columns in a continuous system.  Although Lopez does not teach the use of one more than one filter, the duplication of parts is obvious where no new or unexpected result is produced.  See MPEP 2144.04.VI.B.
Regarding claim 21, Panel teaches that activated carbon is produced from a number of sources including hardwood (page 2, paragraph 2 under “How Made”). 
Regarding claim 22, Panel teaches that activated carbon is produced from a number of sources including hardwood (page 2, paragraph 2 under “How Made”).
Regarding claim 23, Lopez teaches the invention as disclosed above in claim 1, including GAC can be sourced from coconut shells (Lopez, page 176, column 1, paragraph 2).
Regarding claim 24, Lopez teaches the invention as disclosed above in claim 1, including GAC can be sourced from olive pits (Lopez, page 174, column 2, paragraph 2).
Regarding claim 25, Lopez teaches the invention as disclosed above in claim 16, including GAC can be sourced from olive pits (Lopez, page 174, column 2, paragraph 2).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Lopez, F., Medina, F., Prodanov, M., Güell, C., “Oxidation of activated carbon: application to vinegar decolorization”, 2003, Journal of Colloid and Interface Science, vol. 257, pages 173-178) in view of Toledo (US 8,877,280), Masciola (US 2014/0102986), and Panel (Technical Advisory Panel, “Activated Carbon Processing”, 2002, National Organic Standards Board Technical Advisory Panel Review), as evidenced by Achaerandio (Achaerandio, I et al., "Vinegar Decolourization by Re-Activated Carbon", Food Science and Technology International, 2002, Vol. 7, No. 2, pages 1-4) as applied to claim 1 above, and further in view of Raskin (US 2011/0017663).
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 1, but does not teach the vinegar product is pumped through the column at a flow rate sufficient to provide an empty bed contact time (EBCT) of at least about 70 minutes.
However, Raskin teaches a method of removing contaminants from water (Abstract) comprising pumping the water through one or more columns (corresponding to bioreactors 12, 14 formed of glass, fiber glass, epoxy-coated steel columns or other suitable materials) each comprising a bed of GAC ([0019]).  It also teaches the flow rate as being a result-effective variable to the extent that it may be manipulated in conjunction with the bed volume in order to achieve a particular EBCT ([0048] – [0049]).  As such, achieving a particular EBCT, such as at least 70 minutes, would be obvious to the extent increasing flow rate or bed volume would result in an increased EBCT.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Lopez to include pumping the product through the columns at a flow rate as 
Regarding claim 18, the prior art teaches the invention as disclosed above in claim 15, but does not teach the vinegar product is pumped through the column at a flow rate sufficient to provide an empty bed contact time (EBCT) of at least about 70 minutes.
However, Raskin teaches a method of removing contaminants from water (Abstract) comprising pumping the water through one or more columns (corresponding to bioreactors 12, 14 formed of glass, fiber glass, epoxy-coated steel columns or other suitable materials) each comprising a bed of GAC ([0019]).  It also teaches the flow rate as being a result-effective variable to the extent that it may be manipulated in conjunction with the bed volume in order to achieve a particular EBCT ([0048] – [0049]).  As such, achieving a particular EBCT, such as at least 70 minutes, would be obvious to the extent increasing flow rate or bed volume would result in an increased EBCT.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Lopez to include pumping the product through the columns at a flow rate as taught by Raskin.  Since Lopez discloses continuous processing through the use of packed columns but does not disclose a suitable flow rate, a skilled practitioner would be motivated to consult an additional reference such as Raskin in order to determine a .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez (Lopez, F., Medina, F., Prodanov, M., Güell, C., “Oxidation of activated carbon :application to vinegar decolorization”, 2003, Journal of Colloid and Interface Science, vol. 257, pages 173-178) in view of Toledo (US 8,877,280), Masciola (US 2014/0102986), and Panel (Technical Advisory Panel, “Activated Carbon Processing”, 2002, National Organic Standards Board Technical Advisory Panel Review), as evidenced by Achaerandio (Achaerandio, I et al., "Vinegar Decolourization by Re-Activated Carbon", Food Science and Technology International, 2002, Vol. 7, No. 2, pages 1-4) as applied to claim 15 above, and further in view of Helbig (US 2,620,926).
Regarding claim 17, the prior art teaches the invention as disclosed above in claim 15, including the vinegar product being fed into activated carbon-packed columns in a continuous process (Lopez, page 177, column 2, paragraph 2) wherein the columns are arranged in a series (Masciola, [0040]), but does not teach the vinegar product is fed into a bottom section of the column filled with GAC sourced from coal and an effluent of the column filled with GAC sourced from coal is fed into a bottom section of the column filled with GAC sourced from wood or other type of biomass. 
However, Helbig teaches a method for treating liquids such as vinegar and water (column 5, lines 63-66) with activated carbon (column 1, lines 1-2) in a series of tanks wherein the liquid is fed into a bottom section of a first tank (corresponding to apparatus A) and an In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04.IV.B.  Helbig does not specifically disclose the column filled with GAC sourced from coal to feed effluent to the column filled with GAC sourced from biomass.  However, the “selection of any order or performing process steps is prima facie obvious in the absence of new or unexpected results” See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); MPEP 2144.04.IV.C.  Since the specification does not disclose any new or unexpected results stemming from the claimed flow of effluent, the arrangement of the columns is rendered obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the columns of Lopez to be bottom-fed as taught by Helbig.  Since Lopez discloses the use of columns in continuous processing, but does not teach a configuration of the tanks, a skilled practitioner would be motivated to consult an additional resource such as Helbig in order to determine a suitable configuration of the packed columns for passing the vinegar between the columns, rendering the claim obvious.

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1-4 and 9-13 over Achaerandio and Toledo: 
Applicant amended claim 1 to recite that the method comprises pumping the vinegar product through two or more columns, each column filled with GAC (Applicant’s Remarks, page 10, paragraph 3).  Applicant argued that the claimed method differs from that of Archaerandio in that its main objective is to remove the undesirable flavor and color, caused by compounds such as pyrazines and short chain fatty acids, from vinegar using a GAC-based treatment while maintaining the same level of key functional constituents as the untreated vinegar.  Therefore, the GAC-treated product of the present application is a version of untreated buffered vinegar and concentrated buffered vinegar that performs exactly similar as the untreated one in food applications.  Applicant stated that the goal of Achaerandio is to test the efficacy of three types of GAC for removing color and polyphenols from rose wine vinegar, without concern as to whether the treated product will have the same functionality as the untreated product.  Therefore, a practitioner would have thought that Achaerandio’s treated product might not provide perform similarly to the untreated product (Applicant’s Remarks, page 10, paragraphs 1-2). 
However, the grounds of rejection have been updated to address all limitations as required by the now amended claims.  Lopez serves as the primary reference that teaches a method of treating a vinegar product by removing phenolic compounds with GAC to decolor and lessen the astringency and bitter taste of vinegar is used in the food industry, wherein the final product has the same characteristics and quality as the original vinegar (page 173, column 1, paragraphs 1-2).  Therefore, although Lopez tests various types of GAC for the decolorization of vinegar (page 178, column 1, paragraph 3-column 2, paragraph 1), it is suggested by this disclosure that the treated product would perform 

Claim Rejection – 35 U.S.C. §103 of claims 5-7 over Achaerandio, Toledo, and Raskin: Applicant’s arguments have been fully considered and are considered (1) unpersuasive or (2) moot.
Applicant argued that claimed treatment process is directed to GAC-based adsorption wherein the Raskin reference was directed to microbial degradation wherein the GAC simply used for biofilm development.  As such, a practitioner would not have thought to incorporate the teachings of Raskin (Applicant’s Remarks, page 11, paragraph 2).  
However, while the Raskin reference discloses microbial degradation, it also states that the GAC has the advantage of providing adsorptive capacity which aids with the removal of some contaminants ([0019]) which suggests that the GAC is not only incorporated into the invention as media for biofilm development.  Even though in the new grounds of rejection Raskin is used merely to teach the limitations regarding EBCT of claims 6 and 18, a practitioner would have considered to incorporate the teaching of Raskin into Achaerandio.  Therefore, Applicant’s arguments are considered unpersuasive.
Applicant amended claim 1 to also recite that the two or more columns comprise a column filled with GAC sourced from coal and a column filled with GAC sourced from wood or other type of biomass which is not taught by Achaerandio or Raskin.  Applicant stated that the claimed method provided superior results that were not predictable from Achaerandio or Raskin (Applicant’s Remarks, page 11, paragraph 3).
However, the Lopez reference teaches the incorporation of GAC from biomass such as olive pits (page 174, column 2, paragraph 2) and coconut shells (page 176, column 1, paragraph 2) while the Masciola reference teaches columns packed with GAC from coal ([0040]), which suggests that the columns can be packed with GAC from various sources since GAC from different sources have varying degrees of decolorization capacity (Lopez, page 177, column 1, paragraph 2).  Also, Panel reference discloses that the use of mixtures of activated carbons from different sources are used to produce specific predictable qualities (page 14, paragraph 3).  This disclosure at least suggests that it is within the ambit of a skilled practitioner to determine the type(s) of activated carbon necessary to remove the targeted compounds.  Therefore, Applicant’s arguments are unpersuasive while the rejection of claim 5 is moot due to its cancelation.

Claim Rejection – 35 U.S.C. §103 of claim 8 over Achaerandio, Toledo, and Harrison: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant concluded that the dependent claims are patentable by virtue of dependency for the reasons explained above and for the limitation(s) recited therein (Applicant’s Remarks, page 11, paragraph 5).
However, amended claim 1 was shown to be unpatentable over the prior art applied in the new grounds of rejection.  Therefore, the rejection of claim 8 is maintained as described herein and Applicant’s argument is unpersuasive.

Claim Rejection – 35 U.S.C. §103 of claim 14 over Achaerandio and Toledo, as evidenced by Kerr: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claim 14 (Applicant’s Remarks, page 7, paragraph 7).
The rejection of claim 14 is moot in light of its cancelation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791